COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-316-CV
 
CAROLYN
W. QUIST, D.O.                                                    APPELLANT
 
 
                                                   V.
 
SPRING
TYRONE AND                                                           APPELLEES
CHRISTOPHER TYRONE
                                               ----------
           FROM
THE 352ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AUnopposed
Motion To Dismiss Appeal With Prejudice@  It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
The parties shall bear their own costs of appeal,
for which let execution issue.
PER CURIAM
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: November 17,
2005




[1]See Tex. R. App. P. 47.4.